Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 24th, 2022 has been entered.

Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see Page 10, Par. 1, filed October 24th, 2022 with respect to the rejections of claims 1 and 19 have been fully considered and persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Gil (US 2007/0159600).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gil (US 2007/0159600) in view of Saito (US 2012/0050676).
Regarding claim 1, Gil discloses a non-mydriatic, non-contact ultra-widefield fundus (u-WF) photographic imaging system for imaging an eye (Figs. 2, 4-6), the system comprising:
an illumination system ([0042], “The part of the illumination system that injects the light into the optical fiber 11, i.e., elements 1 to 10 in FIG. 2”) comprising:
at least a first light source (1), the first light source generating light of at least a first wavelength range ([0028], “transmits light in the visible range”); and
a first optics system (as shown in Fig. 6), the first optics system being configured to convert the light into a first light beam having a first predetermined shape and size ([0040], “condenser 13 includes a thin rotating wheel 12 … 12 controls the shape and size of the illumination spot that is projected on the sclera”), the first optics system including at least a first optical element that is spaced a predetermined distance away from an eyeball to avoid physical contact with the eyeball and with an eyelid of the eye ([0039], “This is unique in the sense that it is the first time that transcleral illumination is applied in a non-contact manner”), the first optical element being configured to couple the first light beam onto a pars plana area of an eyeball ([0031], “The applicability of the present inventions relies very much on two principal capabilities … bringing the light spot efficiently to the right position on the sclera, above the pars plana”);
and an imaging system (19) comprising:
a second optics system (18), the second optics system being configured to receive light at the first wavelength range passing out of a pupil of the eyeball over an ultra-wide field of view (FOV) and to direct at least a portion of the received light in a first direction (as shown in Fig. 5); and
a first camera (19), the first camera having a first optical sensor array, at least a portion of the light at the first wavelength range directed in the first direction being incident on the first optical sensor array ([0053], “the optics of the TRC-50X (by way of example) conveys the image of the retina through optical adapter 18 to CCD camera 19”), the first optical sensor array being configured to produce a first fundus photographic image from the incident light ([0053], “present invention in conjunction with the imaging optics of a standard fundus camera”).
Gil does not specifically disclose generating light during an alignment process of the first optics system between the pars plana area and at least one optical element of the first optics system.
However Gil, in a separate embodiment, teaches generating light during an alignment process of the first optics system between the pars plana area and at least one optical element of the first optics system (Fig. 17, [0073], “FIG. 17 shows the optical set up for focusing a light spot … The dark line marks the central optical axis 60 that goes through the pupil of eye 15 upon imaging the retina”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the non-mydriatic, non-contact ultra-widefield fundus (u-WF) photographic imaging system for imaging an eye of Gil with the generating light during an alignment process of the first optics system between the pars plana area and at least one optical element of the first optics system as taught by Gil, for the purpose of aligning the imaging system. 
Modified Gil does not specifically disclose at least a second light source of a second optics system, the second light source generating light of at least a second wavelength range during an alignment process; and at least a second optical element of the second optics system arranged with respect to the second light source to couple at least a portion of the light of the second wavelength range through a pupil of the eye to illuminate a posterior region of the eyeball during the alignment process of the first optics system, wherein at least a portion of the light of the second wavelength that illuminates the posterior region is scattered from the posterior region onto a sclera of the eyeball.
However Saito, in the same field of endeavor as Gil because both teach a system for imaging an eye, teaches at least a second light source (Fig. 1, 12) of a second optics system, the second light source generating light of at least a second wavelength range during an alignment process ([0030], “and the observing infrared LED 12 as an observation light source”); and at least a second optical element of the second optics system arranged with respect to the second light source to couple at least a portion of the light of the second wavelength range through a pupil of the eye to illuminate a posterior region of the eyeball during the alignment process of the first optics system ([0011], “in consideration of the burden on a subject and the influence on the pupil, a method of illumination with invisible near-infrared light is used in observation for performing alignment”), wherein at least a portion of the light of the second wavelength that illuminates the posterior region is scattered from the posterior region onto a sclera of the eyeball (examiner notes, scattering to the sclera from a posterior region is implicit to light entering the eye).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the non-mydriatic, non-contact ultra-widefield fundus (u-WF) photographic imaging system for imaging an eye of modified Gil with the at least a second light source of a second optics system, the second light source generating light of at least a second wavelength range during an alignment process; and at least a second optical element of the second optics system arranged with respect to the second light source to couple at least a portion of the light of the second wavelength range through a pupil of the eye to illuminate a posterior region of the eyeball during the alignment process of the first optics system, wherein at least a portion of the light of the second wavelength that illuminates the posterior region is scattered from the posterior region onto a sclera of the eyeball as taught by Saito, for the purpose of aligning the eye for better imaging. 
Regarding claim 3, modified Gil teaches as is set forth in claim 1 rejection above but does not specifically disclose further comprising: a second optical sensor array positioned to receive at least a portion of the light scattered onto the sclera and configured to produce a second image from the portion of the scattered light received thereby, the second image containing information relating to alignment between the pars plana area and at least one optical element of the first optics system.
However Saito, in the same field of endeavor as Gil because both teach a system for imaging an eye, teaches further comprising: a second optical sensor array (Fig. 1, 5) positioned to receive at least a portion of the light scattered onto the sclera and configured to produce a second image from the portion of the scattered light received thereby ([0026], “a photographing element 5 having sensitivity to visible light and infrared light”), the second image containing information relating to alignment between the pars plana area and at least one optical element of the first optics system (Fig. 2, S6-S11 demonstrate the alignment process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the non-mydriatic, non-contact ultra-widefield fundus (u-WF) photographic imaging system for imaging an eye of modified Gil in view of Saito with the further comprising: a second optical sensor array positioned to receive at least a portion of the light scattered onto the sclera and configured to produce a second image from the portion of the scattered light received thereby, the second image containing information relating to alignment between the pars plana area and at least one optical element of the first optics system as taught by Saito, for the purpose of aligning the eye for better imaging. 
Regarding claim 4, modified Gil teaches as is set forth in claim 3 rejection above but does not specifically disclose further comprising: at least a first processor configured to process the second image to determine whether said at least one optical element is properly aligned with the pars plana area and to output a first control signal; and at least a first motorized stage mechanically coupled to said at least one optical element, the first motorized stage receiving the first control signal and adjusting a spatial position of said at least one optical element to improve alignment between said at least one optical element and the pars plana area.
However Saito, in the same field of endeavor as Gil because both teach a system for imaging an eye, teaches further comprising: at least a first processor ([0104], “a computer (or CPU, MPU, etc.) of the system or the apparatus reads and executes the program”) configured to process the second image to determine whether said at least one optical element is properly aligned with the pars plana area (examiner interprets S6 to correspond to alignment of the optical element 3 with the pars plana area) and to output a first control signal (S7); and at least a first motorized stage mechanically coupled to said at least one optical element (S3 demonstrates that the optical element is mechanically coupled to a moving stage), the first motorized stage receiving the first control signal and adjusting a spatial position of said at least one optical element to improve alignment between said at least one optical element and the pars plana area (S11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the non-mydriatic, non-contact ultra-widefield fundus (u-WF) photographic imaging system for imaging an eye of modified Gil in view of Saito with the further comprising: at least a first processor configured to process the second image to determine whether said at least one optical element is properly aligned with the pars plana area and to output a first control signal; and at least a first motorized stage mechanically coupled to said at least one optical element, the first motorized stage receiving the first control signal and adjusting a spatial position of said at least one optical element to improve alignment between said at least one optical element and the pars plana area as taught by Saito, for the purpose of aligning the eye for better imaging.
Regarding claim 5, modified Gil teaches as is set forth in claim 4 rejection above but does not specifically disclose wherein the second light source is a near-infrared (NIR) light source and the second wavelength range is an NIR wavelength range. 
However Saito, in the same field of endeavor as Gil because both teach a system for imaging an eye, teaches wherein the second light source is a near-infrared (NIR) light source and the second wavelength range is an NIR wavelength range ([0011], “a method of illumination with invisible near-infrared light is used in observation for performing alignment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the non-mydriatic, non-contact ultra-widefield fundus (u-WF) photographic imaging system for imaging an eye of modified Gil in view of Saito with the wherein the second light source is a near-infrared (NIR) light source and the second wavelength range is an NIR wavelength range as taught by Saito, for the purpose of aligning the eye for better imaging.
Regarding claim 6, modified Gil teaches as is set forth in claim 5 rejection above and Gil further discloses wherein the first light source generates white light and the first wavelength range includes wavelengths in a visible spectrum ([0044], “passing the full original content of the white beam”).
Regarding claim 12, modified Gil teaches as is set forth in claim 1 rejection above and Gil further discloses at least a first processor (127) configured to process a series of the first fundus photographic images produced by the first optical sensor array (as shown in Fig. 4) at multiple instants in time associated with multiple respective spatial positions of at least one optical element of the first optics system to determine which of the spatial positions resulted in proper alignment between the pars plana area and said at least one optical element and to output a first control signal (product by process claim limitation which does not differentiate the claimed structure from the prior art (MPEP 2113)); and at least a first motorized stage mechanically coupled to said at least one optical element ([0054], “done either manually or by an electric motor 100 that is be controlled manually or electronically”), the first motorized stage receiving the first control signal and, if the first control signal indicates that said at least one optical element is not properly aligned with the pars plana area, moving said at least one optical element to the spatial position that resulted in proper alignment between said at least one optical element and the pars plana area ([0053], “a full freedom to focus the light spot to the right position on the patient's eye sclera”, examiner interprets this to mean that the light is aligned by moving at least one optical element).
Regarding claim 13, modified Gil teaches as is set forth in claim 12 rejection above but does not specifically disclose wherein the second light source is a near-infrared (NIR) light source and the second wavelength range is an NIR wavelength range. 
However Saito, in the same field of endeavor as Gil because both teach a system for imaging an eye, teaches wherein the second light source is a near-infrared (NIR) light source and the second wavelength range is an NIR wavelength range ([0011], “a method of illumination with invisible near-infrared light is used in observation for performing alignment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the non-mydriatic, non-contact ultra-widefield fundus (u-WF) photographic imaging system for imaging an eye of modified Gil in view of Saito with the wherein the second light source is a near-infrared (NIR) light source and the second wavelength range is an NIR wavelength range as taught by Saito, for the purpose of aligning the eye for better imaging.
Regarding claim 14, modified Gil teaches as is set forth in claim 13 rejection above and Gil further discloses wherein the first light source generates white light and the first wavelength range includes wavelengths in a visible spectrum ([0044], “passing the full original content of the white beam”).
Regarding claim 15, modified Gil teaches as is set forth in claim 14 rejection above and Gil further discloses wherein the predetermined shape and size of the first light beam is smaller than a shape and size of the pars plana area ([0028], “it is preferred to concentrate the illuminating spot to be only a few millimeters in size and direct it to the pars plana”, examiner interprets this to mean that the light is smaller than the pars plana area).
Regarding claim 19, Gil discloses a method for performing non-mydriatic, non-contact ultra-widefield fundus (u- WF) photographic imaging of an eye (Figs. 2, 4-6), the method comprising:
with at least a first light source (1), generating light of at least a first wavelength range ([0028], “transmits light in the visible range”);
with a first optics system (as shown in Fig. 6), converting the light into a first light beam having a first predetermined shape and size, the first optics system including at least a first optical element that is spaced a predetermined distance away from an eyeball to avoid physical contact with the eyeball and with an eyelid of the eye ([0040], “condenser 13 includes a thin rotating wheel 12 … 12 controls the shape and size of the illumination spot that is projected on the sclera”);
with the first optical element, coupling the first light beam onto a pars plana area of an eyeball ([0031], “The applicability of the present inventions relies very much on two principal capabilities … bringing the light spot efficiently to the right position on the sclera, above the pars plana”);
with a second optics system (18), receiving light at a first wavelength range passing out of a pupil of the eyeball over an ultra-wide field of view (FOV) and directing at least a portion of the received light in a first direction (as shown in Fig. 5); and
with a first optical sensor array of a first camera (19), receiving at least a portion of the light at the first wavelength range directed in the first direction and producing a first fundus photographic image from the light received by the first optical sensor array ([0053], “present invention in conjunction with the imaging optics of a standard fundus camera … the optics of the TRC-50X (by way of example) conveys the image of the retina through optical adapter 18 to CCD camera 19”).
Gil does not specifically disclose generating light during an alignment process of the first optics system between the pars plana area and at least one optical element of the first optics system.
However Gil, in a separate embodiment, teaches generating light during an alignment process of the first optics system between the pars plana area and at least one optical element of the first optics system (Fig. 17, [0073], “FIG. 17 shows the optical set up for focusing a light spot … The dark line marks the central optical axis 60 that goes through the pupil of eye 15 upon imaging the retina”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the non-mydriatic, non-contact ultra-widefield fundus (u-WF) photographic imaging system for imaging an eye of Gil with the generating light during an alignment process of the first optics system between the pars plana area and at least one optical element of the first optics system as taught by Gil, for the purpose of aligning the imaging system. 
Modified Gil does not specifically disclose with at least a second light source, generating light of at least a second wavelength range during an alignment process; and with at least a second optical element of a second optics system, coupling at least a portion of the light of the second wavelength range through the pupil to illuminate a posterior region of the eyeball, wherein at least a portion of the light of the second wavelength that illuminates the posterior region is scattered from the posterior region onto a sclera of the eyeball.
However Saito, in the same field of endeavor as Gil because both teach a system for imaging an eye, teaches with at least a second light source (Fig. 1, 12), generating light of at least a second wavelength range during an alignment process ([0030], “and the observing infrared LED 12 as an observation light source”); and with at least a second optical element of a second optics system, coupling at least a portion of the light of the second wavelength range through the pupil to illuminate a posterior region of the eyeball ([0011], “in consideration of the burden on a subject and the influence on the pupil, a method of illumination with invisible near-infrared light is used in observation for performing alignment”), wherein at least a portion of the light of the second wavelength that illuminates the posterior region is scattered from the posterior region onto a sclera of the eyeball (examiner notes, scattering to the sclera from a posterior region is implicit to light entering the eye).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the non-mydriatic, non-contact ultra-widefield fundus (u-WF) photographic imaging system for imaging an eye of modified Gil with the with at least a second light source, generating light of at least a second wavelength range during an alignment process; and with at least a second optical element of a second optics system, coupling at least a portion of the light of the second wavelength range through the pupil to illuminate a posterior region of the eyeball, wherein at least a portion of the light of the second wavelength that illuminates the posterior region is scattered from the posterior region onto a sclera of the eyeball as taught by Saito, for the purpose of aligning the eye for better imaging. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gil (US 2007/0159600) in view of Saito (US 2012/0050676), further in view of Laforest (US 2019/0290124).
Regarding claim 7, modified Gil teaches as is set forth in claim 6 rejection above but do not specifically disclose wherein the first optics system includes at least one optical element having an annular-arc shape to cause the predetermined shape of the first light beam to substantially match the shape of the pars plana area
However Laforest, in the same field of endeavor as Gil and Saito because all teach a system for imaging an eye, teaches wherein the first optics system includes at least one optical element having an annular-arc shape to cause the predetermined shape of the first light beam to substantially match the shape of the pars plana area ([0117], “The contactless light delivering device consists in an annular whose light is shined on the illumination surface (cornea, sclera or skin)”, examiner interprets this to mean that the light matches the shape of the pars plana area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the non-mydriatic, non-contact ultra-widefield fundus (u-WF) photographic imaging system for imaging an eye of modified Gil in view of Saito with the wherein the first optics system includes at least one optical element having an annular-arc shape to cause the predetermined shape of the first light beam to substantially match the shape of the pars plana area as taught by Laforest, for the purpose of improving the illumination of the eye. 
Regarding claim 16, modified Gil teaches as is set forth in claim 15 rejection above but do not specifically disclose wherein the first optics system includes at least one optical element having an annular-arc shape to cause the predetermined shape of the first light beam to substantially match the shape of the pars plana area.
However Laforest, in the same field of endeavor as Gil and Saito because all teach a system for imaging an eye, teaches wherein the first optics system includes at least one optical element having an annular-arc shape to cause the predetermined shape of the first light beam to substantially match the shape of the pars plana area ([0117], “The contactless light delivering device consists in an annular whose light is shined on the illumination surface (cornea, sclera or skin)”, examiner interprets this to mean that the light matches the shape of the pars plana area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the non-mydriatic, non-contact ultra-widefield fundus (u-WF) photographic imaging system for imaging an eye of modified Gil in view of Saito with the wherein the first optics system includes at least one optical element having an annular-arc shape to cause the predetermined shape of the first light beam to substantially match the shape of the pars plana area as taught by Laforest, for the purpose of improving the illumination of the eye. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gil (US 2007/0159600) in view of Saito (US 2012/0050676), further in view of Wood (US 2013/0128223).
Regarding claim 8, modified Gil teaches as is set forth in claim 6 rejection above but do not specifically disclose wherein the first light source comprises a red light source that generates red light, a green light source that generates green light and a blue light source that generates blue light, the first optics system combining the red light, the green light and the blue light to produce the white light.
However Wood, in the same field of endeavor as Gil and Saito because all teach a system for imaging an eye, teaches wherein the first light source (Fig. 1B, 30, 31) comprises a red light source that generates red light ([0092], “white light such as an RGB LED having wavelengths of the red (R), the green (G), and the Blue (B) colors of the white spectrum”), a green light source that generates green light ([0092], “white light such as an RGB LED having wavelengths of the red (R), the green (G), and the Blue (B) colors of the white spectrum”) and a blue light source that generates blue light ([0092], “white light such as an RGB LED having wavelengths of the red (R), the green (G), and the Blue (B) colors of the white spectrum”), the first optics system combining the red light, the green light and the blue light to produce the white light ([0092], “white light such as an RGB LED having wavelengths of the red (R), the green (G), and the Blue (B) colors of the white spectrum”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the non-mydriatic, non-contact ultra-widefield fundus (u-WF) photographic imaging system for imaging an eye of modified Gil in view of Saito with the wherein the first light source comprises a red light source that generates red light, a green light source that generates green light and a blue light source that generates blue light, the first optics system combining the red light, the green light and the blue light to produce the white light as taught by Wood, for the purpose of improving the illumination of the eye. 
Regarding claim 17, modified Gil teaches as is set forth in claim 14 rejection above but do not specifically disclose wherein the first light source comprises a red light source that generates red light, a green light source that generates green light and a blue light source that generates blue light, the first optics system combining the red light, the green light and the blue light to produce the white light.
However Wood, in the same field of endeavor as Gil and Saito because all teach a system for imaging an eye, teaches wherein the first light source (Fig. 1B, 30, 31) comprises a red light source that generates red light ([0092], “white light such as an RGB LED having wavelengths of the red (R), the green (G), and the Blue (B) colors of the white spectrum”), a green light source that generates green light ([0092], “white light such as an RGB LED having wavelengths of the red (R), the green (G), and the Blue (B) colors of the white spectrum”) and a blue light source that generates blue light ([0092], “white light such as an RGB LED having wavelengths of the red (R), the green (G), and the Blue (B) colors of the white spectrum”), the first optics system combining the red light, the green light and the blue light to produce the white light ([0092], “white light such as an RGB LED having wavelengths of the red (R), the green (G), and the Blue (B) colors of the white spectrum”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the non-mydriatic, non-contact ultra-widefield fundus (u-WF) photographic imaging system for imaging an eye of modified Gil in view of Saito with the wherein the first light source comprises a red light source that generates red light, a green light source that generates green light and a blue light source that generates blue light, the first optics system combining the red light, the green light and the blue light to produce the white light as taught by Wood, for the purpose of improving the illumination of the eye. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gil (US 2007/0159600) in view of Saito (US 2012/0050676), further in view of Wood (US 2013/0128223) and Choate (US 2016/0228001).
Regarding claim 9, modified Gil teaches as is set forth in claim 8 rejection above but do not specifically disclose wherein said at least a first processor is configured to process the first fundus photographic image and, if necessary, to make an adjustment to an amount of electrical power delivered to at least one of the red, green and blue light sources in order to control relative percentages of red, green and blue light that are combined by the first optics system to produce the white light.
However Choate, in the same field of endeavor as Gil and Saito because all teach a system for imaging an eye, teaches wherein said at least a first processor ([0039], “The processor may be configured to adjust the brightness of the one or more lights”) is configured to process the first fundus photographic image and, if necessary, to make an adjustment to an amount of electrical power delivered to at least one of the red, green and blue light sources in order to control relative percentages of red, green and blue light that are combined by the first optics system to produce the white light ([0039], “in response to a brightness measurement via a photodetector sensor 158, the processor may increase the brightness of the light 114 to get a better image of the eye”, examiner interprets this to mean that the power delivered to the light sources are controlled based on image brightness).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the non-mydriatic, non-contact ultra-widefield fundus (u-WF) photographic imaging system for imaging an eye of modified Gil in view of Saito, further in view of Wood with the wherein said at least a first processor is configured to process the first fundus photographic image and, if necessary, to make an adjustment to an amount of electrical power delivered to at least one of the red, green and blue light sources in order to control relative percentages of red, green and blue light that are combined by the first optics system to produce the white light as taught by Choate, for the purpose of improving the resulting quality of the image. 
Regarding claim 18, modified Gil teaches as is set forth in claim 17 rejection above but do not specifically disclose wherein said at least a first processor is configured to process the first fundus photographic image and, if necessary, to make an adjustment to an amount of electrical power delivered to at least one of the red, green and blue light sources in order to control relative percentages of red, green and blue light that are combined by the first optics system to produce the white light.
However Choate, in the same field of endeavor as Gil and Saito because all teach a system for imaging an eye, teaches wherein said at least a first processor ([0039], “The processor may be configured to adjust the brightness of the one or more lights”) is configured to process the first fundus photographic image and, if necessary, to make an adjustment to an amount of electrical power delivered to at least one of the red, green and blue light sources in order to control relative percentages of red, green and blue light that are combined by the first optics system to produce the white light ([0039], “in response to a brightness measurement via a photodetector sensor 158, the processor may increase the brightness of the light 114 to get a better image of the eye”, examiner interprets this to mean that the power delivered to the light sources are controlled based on image brightness).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the non-mydriatic, non-contact ultra-widefield fundus (u-WF) photographic imaging system for imaging an eye of modified Gil in view of Saito, further in view of Wood with the wherein said at least a first processor is configured to process the first fundus photographic image and, if necessary, to make an adjustment to an amount of electrical power delivered to at least one of the red, green and blue light sources in order to control relative percentages of red, green and blue light that are combined by the first optics system to produce the white light as taught by Choate, for the purpose of improving the resulting quality of the image. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gil (US 2007/0159600) in view of Saito (US 2012/0050676), further in view of Rodger (US 2019/0246986).
Regarding claim 10, modified Gil teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the first camera is a camera of a smartphone. 
However Rodger, in the same field of endeavor as Gil because both teach a system for imaging an eye, teaches wherein the first camera is a camera of a smartphone ([0037], “a mounting flange 28 for mounting to a mobile device 30 having a camera, such as a mobile phone”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the non-mydriatic, non-contact ultra-widefield fundus (u-WF) photographic imaging system for imaging an eye of modified Gil in view of Saito with the wherein the first camera is a camera of a smartphone as taught by Rodger, for the purpose of improving the ease of use of the imaging system. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gil (US 2007/0159600) in view of Saito (US 2012/0050676), further in view of Davis (US 2015/0342495).
Regarding claim 11, modified Gil teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the first camera reduces exposure time to avoid blur.
However Davis, in the same field of endeavor as Gil because both teach a system for imaging an eye, teaches wherein the first camera reduces exposure time to avoid blur ([0081], “a shorter exposure time can be better because images have less motion blur and are less affected by external light”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the non-mydriatic, non-contact ultra-widefield fundus (u-WF) photographic imaging system for imaging an eye of modified Gil in view of Saito with the wherein the first camera reduces exposure time to avoid blur as taught by Davis, for the purpose of improving the image quality. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        14 December 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872